Citation Nr: 0017359	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic ankle 
condition.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to an increased evaluation for tension 
headaches, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to June 
1995.  This appeal arises from a September 1998 rating 
decision of the Montgomery, Alabama Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for a chronic ankle condition and low back pain, 
and which denied an increased evaluation for the service 
connected tension headaches.  The issue of an increased 
evaluation for tension headaches are the subject of a remand 
immediately following this decision.

The Board notes that the veteran asserted, in January 1998, 
that in April 1997 he had submitted a notice of disagreement 
to the RO's June 1996 rating decision.  He attached to this 
statement a copy of his April 1997 letter and accompanying 
medical evidence.  The issue of whether or not the veteran 
submitted a timely notice of appeal to the RO's denial of 
entitlement to service connection for black out spells, 
chronic sinusitis, bilateral pes planus, tuberculosis, low 
back pain and stomach pain, and to the RO's assignment of an 
initial noncompensable evaluation for the prostatitis is thus 
inferred.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Right ankle disability began in service.

2.  The claim for service connection for low back disability 
is plausible.


CONCLUSIONS OF LAW

1.  Right ankle disability was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The claim for service connection for low back disability 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for arthritis where the disability becomes 
manifest to a degree of 10 percent within one year of service 
separation.  38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

1.  Ankle Disability

The veteran asserts he has a chronic ankle condition that is 
the result of his active service.  Service medical records 
reveal a November 1990 profile restricting the veteran from 
running or physical therapy for one week due to ankle pain.  
There are no other records of any complaints or treatment for 
an ankle injury or disease.  The veteran's reports of medical 
history and examination at retirement, dated in March 1995, 
reflect findings of "feet problems" with a diagnosis of pes 
planus but no complaints, defects, abnormalities, diagnoses 
or other findings concerning his ankles. 

Post- service outpatient treatment records indicate that in 
August 1995, the veteran was seen for follow- up with respect 
to the right ankle.  X-rays in August 1995 showed a minimal 
spur off the distal tibial talar joint.  In September 1996, 
he reported pain and swelling of the ankle for the past 5 
years.  Assessments included right ankle spur and post-
traumatic synovitis.  

The Board finds that not only is the claim well grounded, but 
that chronic right ankle disability was incurred in service.  
The medical evidence shows that the ankle was symptomatic in 
service and within one year of service.  Further, X- ray 
findings consistent with the existence of arthritis were 
obtained within one year of service.  The Board finds that 
this chronic right ankle disability is presumed to have been 
incurred in service. 

2.  Low Back Disability

Before the question of whether the claim is well grounded, 
the Board will address some pending procedural matters.  The 
veteran claimed service connection for disabilities including 
low back pain in June 1995.  These claims were denied by 
rating decision in June 1996, and he was informed of the 
denial by letter from the RO dated later that month.  At 
present, there is controversy as to whether he submitted a 
timely appeal to that rating decision; the RO has yet to 
address this matter.  Nonetheless, whether it is ultimately 
decided that the June 1996 rating decision was final, the 
Board will be required to address the merits of the claim. 

Service medical records show history of recurrent back pain 
when the veteran was examined at service separation in March 
1995.  The available post- service medical records show 
complaints of low back pain beginning in late 1995, followed 
by assessments of chronic low back pain and history of low 
back pain for several years.  The Board finds that this 
evidence renders the claim plausible.  Since it is well 
grounded, the merits of the claim will be addressed in the 
remand that follows.


ORDER

Service connection for a right ankle disability is granted.

The claim for service connection for low back disability is 
well grounded.  To this extent, the claim is allowed.

REMAND

The Board has reviewed the evidence and determines that 
further development is necessary prior to the completion of 
appellate action on the low back and tension headaches 
claims.

First, the veteran stated in his November 1998 substantive 
appeal that he sought treatment at VAMC's in Tuscaloosa and 
Birmingham, Alabama, within the year following his discharge 
from active duty.  He submitted copies of some VA outpatient 
treatment records for this time period, but it is unclear 
whether all relevant records are associated with the claims 
file.  The RO did request copies of VA outpatient treatment 
records, but only from 1997 to the present.  The medical 
evidence of record does not rule out that the veteran has 
been diagnosed with a back condition for which a presumption 
under 38 C.F.R. §§ 3.307, 3.309 may apply.  Hence, these 
records must be obtained.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA has constructive, if not actual, knowledge of 
items generated by VA).  After all relevant records are 
associated with the claims file, he should undergo VA 
examination to determine the nature and etiology of the low 
back disability.

Second, a claim for an increased rating is a well-grounded 
claim disabilities within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Cf. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition has worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  In the alternative, 
see also Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The 
veteran has not been afforded a VA examination to determine 
the extent of disability attributed to his service-connected 
tension headaches.  See Allday v. Brown, 7 Vet. App. 517, 526 
(1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

This case is therefore REMANDED to the RO for the following 
actions:

1.  The RO should obtain and associate 
with the claims folder legible copies of 
all medical records of treatment accorded 
the veteran for his lower back disability 
and tension headaches since his discharge 
from active service in June 1995.  These 
requests should be directed to the VAMC's 
in Birmingham and Tuscaloosa as well as 
to Maxwell Air Force Base. 

2.  The RO should afford the veteran an 
examination to determine the extent of 
disability attributable to his 
service-connected tension headaches.  
All indicated tests and studies should 
be accomplished.  The claims folder, to 
include any records obtained per this 
remand, and a copy of this remand should 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner's 
conclusions, and the reasons or bases 
therefor, are to be set forth in a 
clear, logical and concise manner in the 
examination report.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.

3.  The veteran should be scheduled for 
VA orthopedic examination to determine 
the nature and etiology of any low back 
disability.  The claims file should be 
made available to the examiner.  Any 
indicated tests or studies should be 
performed.  Following the examination, 
the examiner should answer the following 
questions:  (1) Does the veteran suffer 
from a chronic low back disability, and, 
if so, what is the diagnosis; and (2) Is 
it at least as likely as not that the 
chronic low back disability began in 
service or, in the case of arthritis, 
within one year of service separation?  
The rationale for the opinion should be 
set forth. 

4.  The RO should re-adjudicate the 
veteran's claims in light of the newly 
acquired evidence and determine whether 
service connection and/or increased 
evaluations are appropriate, as 
warranted. 

5.  If the decisions remain in any way 
adverse to the veteran, he and his 
representative, if applicable, should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.  The 
supplemental statement of the case should 
include all appropriate laws and 
regulations.

The veteran need take no action until he is so informed.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


